Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control section configured to determine, if the input pen is separated from the signature pad
“a card reading section configured to read card information stored in a credit card”, “a payment-amount receiving section configured to receive input of a payment amount”, and “a control section configured to determine, if the input pen is separated from the signature pad” as recited in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

5.	Regarding claim 1’s “signature input device”, the Examiner interprets the limitation “a control section configured to determine, if the input pen is separated from the signature pad, whether an electronic signature input support instructing motion is included in the three-dimensional position information and, if the electronic signature input support instructing motion is included, perform electronic signature input support processing on the electronic signature” to require a control section configured to: (i) {if/when the input pen is separated from the signature pad} determine whether an electronic signature input support instructing motion is included in the three-dimensional position information; and (ii) {if the electronic signature input support instructing motion is included} perform electronic signature input support processing on the electronic signature.

Regarding claim 15’s “signature input method”, a “determining” step is recited that teaches the same/similar language as provided above in relation to claims 1 and 8 for example.  It is similarly construed.  However, because claim 15 is a method, the Examiner notes that the conditional aspects of the relevant and aforementioned claimed “determining” limitation means that, under the broadest reasonable interpretation, to infringe the claim one need not practice the entirety of the determining limitation but would need only feature a separable input pen and signature pad combination.  The Examiner cites Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (2016) and MPEP §2111.04(II): where the PTAB found, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 6-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 64868741 (“Muthuswamy”) in view of U.S. Patent Application Publication No. 2016/0054821 (“Kim”).
Regarding claim 1, MUTHUSWAMY teaches a signature input device (the use context shown per FIGs. 4-5 clearly includes a stylus and tablet-type device that together constitutes the recited “signature input device” and where the use context of receiving a user’s signature is clearly shown in the FIGs. and characterized at column 4 line 21 (characterizing the user’s gesture and motion patterns in three-dimensions as a means to provide a user’s signature, for example)), comprising: 
a signature pad configured to receive an electronic signature and an input pen configured to input the electronic signature to the signature pad (FIG. 5 showing a tablet-type device that constitutes the recited “signature pad”, in accompaniment with a stylus that constitutes the recited “input pen”, and where the use context of receiving a user’s signature is clearly shown in the FIGs. and characterized at column 4 line 21 (characterizing the user’s gesture and motion patterns in three-dimensions as a means to provide a user’s signature, for example)); 
a three-dimensional position acquisition sensor configured to acquire three-dimensional position information of the input pen (column 6 line 31 teaching the stylus position and motion tracking in three dimensions, e.g. using X, Y, and Z coordinates); and 
a control section (the tablet-type device as shown per FIGs. 4-5, and as discussed per column 1 lines 18-21, necessarily feature processor and memory elements working in tandem to function as designed/intended, and are therefore at least implicitly taught) configured to determine … whether an electronic signature input support instructing motion is included in the three-dimensional position information and, if the electronic signature input support instructing motion is included, perform electronic signature input support processing on the electronic signature (various stylus use/position information is tracked and analyzed to anticipate the user’s engagement, see e.g. column 3 line 59 – column 4 line 38 (particularly, column 3 lines 5-28), column 5 lines 20-25, and column 6 lines 22-36, where any use/position information that is deemed to be anticipatory of further user engagement would logically be in furtherance and support of the user’s signature activity).

As discussed above, Muthuswamy teaches stylus monitoring and analysis to anticipate further engagement by the user with the stylus, e.g. providing a signature or engaging directly with the surface of the tablet.  See the cited-to portions.  That said, Muthuswamy does not specifically condition or contemplate the further processing aspects as further recited, e.g. the further limitation of the control section configured to determine, if the input pen is separated from the signature pad, whether an electronic signature input support instructing motion is included in the three-dimensional position information and, if the electronic signature input support instructing motion is included, perform electronic signature input support processing on the electronic signature.  Rather, the Examiner relies upon KIM to teach what Muthuswamy may otherwise lack, see e.g. Kim’s similar tablet/device and stylus framework for example per FIGs. 2-4, that may be used similarly to perform signature an electronic signature receiving device”), and particularly where a user’s separation/detachment of the stylus from the device is specifically detected in furtherance of additional processing/steps (e.g., per FIG. 11 and [0101] for example).
Muthuswamy and Kim both relate to tablet and stylus/pen device frameworks that support a user’s signature capture/acquisition.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Muthuswamy’s stylus position/movement tracking and analysis to include the separation/detachment event contemplated by Kim, with a reasonable expectation of success, e.g. to provide for additional detection and response calibration that could feasibly improve the user’s experience in the same vein discussed by Muthuswamy at column 3 line 66 – column 4 line 10.

Regarding claim 6, Muthuswamy in view of Kim teach the device according to claim 1, as discussed above.  The aforementioned references further teach wherein the input pen comprises an acceleration sensor (Muthuswamy’s column 1 line 65 teaches that use of an accelerometer is practiced in the state of the art, e.g. to motion/position-track a stylus as Muthuswamy likewise contemplates).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Muthuswamy in view of Kim teach the device according to claim 1, as discussed above.  The aforementioned references further teach wherein the signature pad comprises a liquid crystal display (Muthuswamy’s column 2 line 55 – column 3 line 4 teaches that use of a LCD surface as commonly used in the state of the art, e.g. to provide inductive-sensing for a device’s stylus accompaniment as Muthuswamy likewise contemplates (also Kim’s [0128] teaching the same/similar)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 15, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.


10.	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Kim and further in view of U.S. Patent No. 6618504 (“Yoshino”).
Regarding claim 5, Muthuswamy in view of Kim teach the device according to claim 1, as discussed above.  The aforementioned references further teach wherein the electronic signature input support instructing motion is a motion for drawing an "X" over the electronic signature, and the electronic signature input support processing is cancellation processing for the electronic signature, see e.g. Muthuswamy’s FIG. 4 featuring signature cancellation in the format of an onscreen “cancel” button, for which the user and their stylus must necessarily apply a motion for selecting at least.  That said, neither Muthuswamy nor Kim teach that such a motion is specifically a motion for drawing an "X" over the electronic signature, e.g. as further recited.  Rather, the Examiner relies upon YOSHINO to teach what Muthuswamy and Kim otherwise lack, see e.g. Yoshino’s FIG. 14 – which is described as a voucher cancellation by way of crossing it out with an onscreen X.
Muthuswamy and Kim both relate to tablet and stylus/pen device frameworks that support a user’s signature capture/acquisition.  Similarly, Yoshino contemplates a similar stylus/device paired framework, e.g. per FIG. 4.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthuswamy’s cancellation feature by incorporating Yoshino’s onscreen-X cancellation, with a 

Regarding claim 19, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.


11.	Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Kim and further in view of U.S. Patent Application Publication No. 2014/0351071 (“Hong”).
Regarding claim 8, the claim recites, in part, a signature input device and its related steps/features, e.g. as previously-discussed in relation to claim 1.  In view of that discussion provided above in relation to claim 1, the Examiner respectfully submits that Muthuswamy in view of Kim teaches “the signature input device” and related steps/features comprised therein and as recited, e.g. for the same reasons/rationale per claim 1.
However, Muthuswamy in view of Kim do not teach that the signature input device as recited is incorporated as part of a settlement terminal, that also comprises a card reading section configured to read card information stored in a credit card and a payment-amount receiving section configured to receive input of a payment amount as further recited.  Rather, the Examiner relies upon HONG to teach what Muthuswamy and Kim otherwise lack, see e.g. Hong’s [0080] discussing a “POS terminal … to handle financial transactions associated with good for purchase by customers” which may include “an integrated credit card processing system” and “a signature capture device.”  The Examiner respectfully submits that the “POS terminal” discussed here per Hong is equivalent to the recited “settlement 
Muthuswamy and Kim both relate to tablet and stylus/pen device frameworks that support a user’s signature capture/acquisition.  Similarly, Hong contemplates a similar stylus/device paired framework, but as incorporated into a larger system that is designed and dedicated to retail transaction processing for example.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muthuswamy and Kim’s signature capture aspect into Hong’s framework featuring a like function/element, with a reasonable expectation of success, e.g. to provide the improvements in signature capture and processing per Muthuswamy and Kim to users of Hong’s framework, thereby improving it.

Regarding claim 13, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.  That is to say, to the extent that Muthuswamy and Kim teach the limitations of claim 6 as discussed above, they likewise are held to teach the same limitations as recited here with respect to claim 13.

Regarding claim 14, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.  That is to say, to the extent that Muthuswamy and Kim teach the limitations of claim 7 as discussed above, they likewise are held to teach the same limitations as recited here with respect to claim 14.


12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Kim and Hong and further in view of Yoshino.
Regarding claim 12, Muthuswamy in view of Kim and Hong teach the settlement terminal according to claim 8, as discussed above. The aforementioned references further teach wherein the electronic signature input support instructing motion is a motion for drawing an "X" over the electronic signature, and the electronic signature input support processing is cancellation processing for the electronic signature, see e.g. Muthuswamy’s FIG. 4 featuring signature cancellation in the format of an onscreen “cancel” button, for which the user and their stylus must necessarily apply a motion for selecting at least.  That said, neither Muthuswamy nor Kim nor Hong teach that such a motion is specifically a motion for drawing an "X" over the electronic signature, e.g. as further recited.  Rather, the Examiner relies upon YOSHINO to teach what those aforementioned references otherwise lack, see e.g. Yoshino’s FIG. 14 – which is described as a voucher cancellation by way of crossing it out with an onscreen X.
Muthuswamy and Kim both relate to tablet and stylus/pen device frameworks that support a user’s signature capture/acquisition.  Similarly, Yoshino contemplates a similar stylus/device paired framework, e.g. per FIG. 4.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muthuswamy’s cancellation feature by incorporating Yoshino’s onscreen-X cancellation, with a reasonable expectation of success, e.g. to provide an alternative and universally-recognized approach per Yoshino to the same/similar functionality contemplated by both Muthuswamy and Yoshino.



Allowable Subject Matter
13.	Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2018/0129312 Westhues
US 2014/0313171 Hong
US 9335912 Kerr
US 2019/0369752 Ikeda
US 2010/0026642 Kim
US 2016/0197903 Dease
US 2015/0317643 Mian
US 2019/0018510 Arai
US 2011/0309142 Miller

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571) 272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in Applicants’ IDS.